Citation Nr: 0936629	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-31 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the July 12, 1999 rating decision which granted 
service connection and a 50 percent combined disability 
rating for bronchial asthma and sleep apnea, should be 
reversed or revised on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1999.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO)in 
North Little Rock, Arkansas that found no CUE in the July 12, 
1999 rating decision that assigned a combined 50 percent 
rating for bronchial asthma and sleep apnea.  


FINDINGS OF FACT

1.  An unappealed July 12, 1999 rating decision granted 
service connection and a combined 50 percent rating for 
bronchial asthma and sleep apnea combined.  

2.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the July 12, 1999 rating decision, or that the 
RO incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.  

CONCLUSIONS OF LAW

1.  The July 12, 1999 rating decision, which granted service 
connection and a combined 50 percent rating for bronchial 
asthma and sleep apnea, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The July 12, 1999 rating decision that granted service 
connection and a combined 50 percent rating for bronchial 
asthma and sleep apnea was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the Veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
the VCAA do not apply to a claim based on an allegation of 
clear and unmistakable error in a previous decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court held that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay v. Principi, 15 Vet. App. at 
178.  An allegation of CUE does not represent a "claim," but 
rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.


Legal Criteria

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. §§ 3.104(a), 3.400(k).

Analysis

The July 12, 1999 rating decisions is final since the Veteran 
did not file timely Notice of Disagreement to this 
determination. 38 U.S.C.A. § 7105(c).  One method of 
attacking the finality of those decisions is to show that 
they involved clear and unmistakable error or CUE.

The Veteran's alleged basis for claiming CUE in the July 1999 
rating decision is that the service connected bronchial 
asthma and sleep apnea should not have received a combined 
evaluation, but rather should have been assigned separate 
compensable evaluations.  He argues that they are separate 
and distinct disabilities.

The service medical records reveal that the Veteran was noted 
to have a history of abnormal pulmonary function tests and 
asthma in August 1982.  An impression of moderate obstructive 
airways disease was rendered in October 1984. Chronic 
abnormal pulmonary function tests since 1980 were noted in 
October 1996 and these results were believed to be likely due 
to chronic undiagnosed asthma and peribronchial fibrosis.  In 
February 1999 a diagnosis of possible sleep apnea was 
reported.  In March 1999 a polysomnography revealed severe 
and potentially life threatening sleep apnea.  The Veteran's 
asthma was treated during service with inhalers and the sleep 
apnea required the use of a CPAP machine.    

After a VA examination in May 1999 the Veteran gave a history 
of sleep apnea since the late 1970s which was manifested by 
loud snoring and daytime somnolence which had progressively 
worsened ever since.  He had been using a CPAC machine since 
February 1999 with good results and it was said that the 
Veteran's latency until the onset of sleep was within normal 
limits and he had minimal nocturnal awakening.  The 
impression was obstructive sleep apnea with excellent 
response to treatment with CPAP.  

During further VA examination it was noted that the Veteran 
had had asthma since 1986 with tightness in the chest and 
wheezing.  He used an Ambuterol inhaler with relief.  
Evaluation revealed the lungs to be clear to auscultation and 
percussion.  Pulmonary function studies revealed post 
dilation findings of FEV1 of 55 percent of expected and 
FEV1/FVC of 72 percent predicted.  

In the July 12, 1999 rating decision the RO granted service 
connection for bronchial asthma and sleep apnea which was 
assigned a combined 50 percent rating under Diagnostic Codes 
6602-6847.  That rating decision considered the schedular 
criteria under Diagnostic Code 6602 for bronchial asthma and 
Diagnostic Code 6847 for sleep apnea, and assigned a 50 
percent evaluation under Diagnostic Code 6847 as representing 
the higher evaluation.  

While the Veteran argues that asthma and sleep apnea should 
be evaluated separately, the Schedule for Rating Disabilities 
doe not permit the assignment of separate evaluations.  The 
provisions of 38 C.F.R. § 4.96(a), which pertains to rating 
coexisting respiratory conditions, specifically provides 
that:

Ratings under diagnostic codes 6600 
through 6817 and 6822 through 6847 will 
not be combined with each other. . . . A 
single rating will be assigned under the 
diagnostic code which reflects the 
predominant disability. . . .

Given this specific regulation which directs that evaluations 
for Diagnostic Codes 6602 and 6847 will not be combined and 
that a single rating will be assigned for the predominant 
disability, the Board finds and concludes that the July 12, 
1999 rating decision was not clearly and unmistakably 
erroneous.  The RO's assignment of a single rating based on 
the predominant disability under either of these criteria 
rather than separate evaluations for asthma and sleep apnea 
was entirely correct under VA regulations.

ORDER

The July 12, 1999 rating decision that granted service 
connection and a 50 percent combined disability rating for 
bronchial asthma and sleep apnea was not clearly and 
unmistakably erroneous, and the appeal is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


